DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 9-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto (US 2011/0031847).
With respect to claim 1, Sakamoto et al. discloses a vibration wave motor (Fig 1A) comprising: a vibration body (item 22) including a piezoelectric element (Paragraph 143); a friction member (item 24) held in friction contact with the vibration body (Fig 1A); a press member (item 21) configured to pressurize the vibration body against the friction member (Fig 1A); a base member (items 12 and 31) configured to fix the friction member (Fig 1A); and a damping member (item 25) configured to damp vibration generated in the friction member (Fig 1A), wherein the vibration body and the friction member are configured to move relative to each other (Paragraph 149), wherein the friction member includes: a first surface having a first region held in abutment against the vibration body (Fig 1A); and a second surface, which is a back surface of the first surface (Fig 1A), and has a second region held in abutment against the base member 
With respect to claim 4, Sakamoto discloses a vibration wave motor according to claim 1, wherein the third region is formed so as to extend in a relative movement direction (Fig 1A), and is arranged so as to be on an outer side of the first region and be adjacent to the first region in a direction orthogonal to the direction of relative movement (Fig 1A).
With respect to claim 6, Sakamoto discloses a vibration wave motor according to claim 1, wherein the friction member is fixed on the base member by the damping member (Fig 1A).
With respect to claim 7, Sakamoto discloses a vibration wave motor according to claim 1, wherein end portions of the friction member in the direction of relative movement are completely fixed to the base member by one of a screw (item 32) and an adhesive (Fig 1A).
With respect to claim 9, Sakamoto discloses a vibration wave motor according to claim 1, wherein high-frequency vibration to be generated in the vibration body through application of a drive voltage to the piezoelectric element is vibration of a frequency in an ultrasonic range, and wherein the vibration wave motor comprises an ultrasonic motor which uses the vibration of the frequency in the ultrasonic range (Abstract).
With respect to claim 10, Sakamoto discloses an electronic equipment (Figs 1A and 4), comprising: a driven member (Fig 4, item 11); and a vibration wave motor (item 
With respect to claim 11, Sakamoto discloses a vibration wave motor (Fig 1A) comprising: a vibration body (item 22) including a piezoelectric element (Paragraph 143); a friction member (item 24) held in friction contact with the vibration body (Fig 1A); a press member (item 21) configured to pressurize the vibration body against the friction member (Fig 1A); a base member (items 12 and 31) configured to fix the friction member (Fig 1A); and a damping member (item 25) configured to damp vibration generated in the friction member (Fig 1A), wherein the vibration body and the friction 
With respect to claim 12, Sakamoto discloses a vibration wave motor according to claim 11, wherein the friction member includes: a first surface having a first region held in abutment against the vibration body (Fig 1A); and a second surface having a second region held in abutment against the base member and a third region held in contact with the damping member (Fig 1A), and wherein the second region and the third region are formed alternately in the relative movement direction on the same plane (Fig 1A).
With respect to claim 13, Sakamoto discloses a vibration wave motor according to claim 11, wherein the vibration body includes a plurality of projection portions (Fig 1A, protrusions shown on bottom surface of vibrator 22), and wherein a length of the damping member in the direction of relative movement is smaller than an interval of the plurality of projection portions (Fig 1A).
With respect to claim 15, Sakamoto discloses a vibration wave motor according to claim 11, wherein the friction member is fixed on the base member by the damping member (Fig 1A).
With respect to claim 16, Sakamoto discloses a vibration wave motor according to claim 11, wherein end portions of the friction member in the direction of relative 
With respect to claim 18, Sakamoto discloses a vibration wave motor according to claim 11, wherein high-frequency vibration to be generated in the vibration body through application of a drive voltage to the piezoelectric element is vibration of a frequency in an ultrasonic range, and wherein the vibration wave motor comprises an ultrasonic motor which uses the vibration of the frequency in the ultrasonic range (Abstract).
With respect to claim 19, Sakamoto discloses an electronic equipment (Figs 1A and 4), comprising: a driven member (Fig 4, item 11); and a vibration wave motor (item 22), wherein the vibration wave motor comprises: a vibration body including a piezoelectric element (item 22, Paragraph 143); a friction member (item 24) held in friction contact with the vibration body (Fig 1A); a press member (item 21) configured to pressurize the vibration body against the friction member (Fig 1A); a base member (items 12 and 31) configured to fix the friction member (Fig 1A); and a damping member (item 25) configured to damp vibration generated in the friction member (Fig 1A), wherein the vibration body and the friction member are configured to move relative to each other (Paragraph 149), wherein the base member has a plurality of recessed portion in a surface of the base member held in abutment against the friction member (Fig 1B, groove in which member 25 is arranged), wherein the plurality of recessed portions are formed along a direction of relative movement (Fig 1A), wherein the damping member is supplied into the plurality of recessed portions (Fig 1B), and .
Allowable Subject Matter
Claims 2, 3, 5, 8, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest the subject matter of claims 2, 3, 5, 8, 14, or 17 in combination with the remaining elements of their parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837